Citation Nr: 1232731	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  07-16 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction (ED), also including as secondary to the service-connected PTSD and/or hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009, in support of these and other claims he also had appealed, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board, i.e., at a Travel Board hearing.

The VLJ of the Board that presided over that hearing subsequently issued a decision in September 2009 increasing the rating for the Veteran's PTSD from 50 to 70 percent as of July 28, 2009.  However, that presiding VLJ of the Board, instead, remanded the remaining claims for service connection for hypertension, GERD, and ED to the RO via the Appeals Management Center (AMC) for further development and consideration - including especially to have the Veteran undergo VA compensation examinations for medical nexus opinions concerning the etiology of these claimed conditions, particularly in terms of the likelihood the service-connected PTSD either caused or aggravated them.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran had these requested VA compensation examinations in December 2009 and, after considering the results and medical opinions offered, the AMC issued a decision in April 2010 implementing the Board's grant of the higher 70 percent rating for the PTSD as of July 28, 2009, but also granting the claim for service connection for hypertension and assigning an initial 10 percent rating for this additional disability retroactively effective from July 29, 2004.  The Veteran did not, in response, separately appeal either that 10 percent initial rating for his hypertension or that effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

Consequently, only his claims for service connection for GERD and ED remain.

The Board again remanded these two remaining claims in August 2010, this time to obtain any outstanding medical records from the VA Medical Center (VAMC) in Gainsville, Florida, concerning any evaluation or treatment the Veteran had received there since April 2007 for his GERD and ED, and for additional medical comment and opinion concerning the etiology of his ED, but again specifically in terms of whether his service-connected PTSD and/or now service-connected hypertension, including any medication prescribed to treat these conditions, had caused OR aggravated his ED.

Following and as a result of that remand, the AMC obtained the additional VA medical treatment records mentioned from the VAMC in Gainsville.  The AMC and that VAMC also tried to schedule the requested additional VA compensation examination for the additional medical nexus opinion.  The AMC and VAMC apparently tried to schedule the examination three times, but to no avail.  VA cancelled the first appointment because the claims file was not available.  The Veteran cancelled the second appointment because he was in Vietnam on missionary work.  And he reportedly failed to appear for the third examination, despite receiving the required notification of it, although that apparently again may have been due to him working in the ministry in Vietnam and resultantly having to travel back and forth from there to the United States.

Consequently, the AMC issued a supplemental statement of the case (SSOC) in February 2011 continuing to deny these two remaining claims.

But in June 2011, the Board again remanded these claims to make still further efforts to have this VA compensation examination performed and to obtain supplemental medical comment and opinion concerning the etiology of the ED and GERD and any potential relationship or correlation these conditions may have to the Veteran's service-connected PTSD and/or hypertension.

The Veteran finally had these necessary VA compensation examinations in December 2011.  But after considering the results, including the medical nexus opinions the examiners provided, the AMC issued another SSOC in June 2012 continuing to deny these two remaining claims, so they are again before the Board.

Regrettably, though, the Board must yet again remand these claims, this time, however, because the Veteran has indicated he wants another hearing before the Board.


REMAND

The VLJ of the Board that presided over the Veteran's July 2009 Travel Board hearing, and who subsequently remanded these two remaining claims in September 2009, August 2010, and most recently in June 2011, is no longer employed at the Board - since having retired.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on the appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Consequently, the Board sent the Veteran a letter in July 2012 informing him of this and indicating he resultantly could have another hearing before the Board with a different VLJ that will ultimately decide this appeal.  And he responded in August 2012 that he wants another Travel Board hearing.  Thus, this hearing must be scheduled before deciding his appeal.  38 C.F.R. §§ 20.700(a), 20.703, 20.704.

Accordingly, these claims are again REMANDED for the following action:

Schedule another Travel Board hearing at the earliest opportunity.  Notify the Veteran of the date, time and location of this additional hearing.  Put a copy of this notification letter in his claims file.  If he changes his mind and elects not to have this hearing or fails without good cause to report for this additional hearing on the date scheduled, also document this in his claims file.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims (Court/CAVC).  This remand, instead, is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


